Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 8, 2016

                                       No. 04-16-00189-CV

                                        Maryann CASTRO,
                                            Appellant

                                                v.

                                        MLB SUB I, LLC,
                                           Appellee

                          From the County Court, Atascosa County, Texas
                                      Trial Court No. 4343
                             Honorable Lynn Ellison, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.


           It is so ORDERED on September 8, 2016.
                                                             PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court